PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/788,522
Filing Date: 19 Oct 2017
Appellant(s): Koll et al.



__________________
Robert Plotkin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/30/2020.

I. GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office Action dated 7/14/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	A.  NEW GROUNDS OF REJECTION
	None.

B. WITHDRAWN REJECTIONS
None.

II. RESPONSE TO ARGUMENT
In the Appeal Brief filed 10/30/2020, Appellant makes the following arguments:

(1)	The pending claims are not directed to an abstract idea:
(a) the claim limitations cannot practically be performed in the human mind;
(b) the claims do not recite certain methods of organizing human activity; and
(c) although the Office Action asserts that the claims include one or more limitations that correspond to an abstract idea including mathematical concepts, nowhere does the Office Action point to any specific claim limitations or provide any evidence or argument justifying the conclusion that the claims are directed to a mathematical concept; and
arguendo, that the present claims are directed to an abstract idea, the claim amount to significantly more than the abstract idea because the claims as a whole integrate the recited judicial exception into a practical application of that exception;
(a)	the claim limitations require the use of an automatic speech recognizer (ASR) and therefore the limitations integrate any judicial exception into a practical application of that exception; and
(b)	automated decision-making integrates any judicial exception into a practical application.

RESPONSE TO ARGUMENT (1)(a), (b), (c)
	It is respectfully submitted that the pending claims are directed to an abstract idea because the pending claims recite one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent method claim 1 and similarly independent system claim 13, recites “assigning an admissibility value to the first data,” “assigning a weight to the first data,” “assigning an admissibility value to the second data,” “assigning a weight to the second data,” and “determine, based on the first data, the admissibility value assigned to the first data,” which all be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. Furthermore, it is respectfully submitted that the pending claims also recite certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Here, the pending claims focus on a computer system that organizes human activity relating to healthcare billing whereby the billing computer system interacts with a user to organize, process and otherwise manage billing documentation for healthcare service reimbursement. Lastly, while the Office Action did state, “the pending claims recite one or more limitations that correspond to an abstract idea and/or certain methods of organizing human activity [emphasis added],” the Office Action did not assert the limitations recited mathematical concepts rather the claims recited at least one of these three ideas thereby rendering argument (1)(c) moot. 
As such, it is respectfully submitted that the pending claims recite and abstract idea, do not integrated the abstract idea into a practical application and do not recite significantly more than the abstract idea itself for the reasons set forth above and in previous office actions and therefore, are not patent-eligible under 35 U.S.C. § 101.
RESPONSE TO ARGUMENT (2)(a), (b)
It is respectfully submitted the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., a computing processor, a computer-readable medium, an automatic speech recognizer (ASR), a billing code generator) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements 
In particular, the ASR and the automated decision-making features do not integrate the abstract idea into a practical application. The ASR does not perform any novel function or process. Rather, the ASR merely performs the well-known extra-solution activity of recognizing speech and generating data regarding same. As for automated decision-making, this feature is relied upon by the Appellant but is not specifically recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Assuming arguendo that this feature is implied in the claims, it is submitted that this feature nevertheless does integrate the abstract idea into a practical application because merely automating a well-known manual task is insufficient to integrate and abstract idea into a practical application. For example, the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. In other words, the focus of the pending claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
As such, it is respectfully submitted that the pending claims recite and abstract idea, do not integrated the abstract idea into a practical application and do not recite significantly more than the 

III. CONCLUSION
For the aforementioned reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Conferees:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.